Citation Nr: 9913990	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  92-06 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
shell fragment wounds to the left arm.

2.  Entitlement to service connection for the residuals of a 
right ankle injury.

3.  Entitlement to an increased evaluation for chloracne, 
currently rated as 30 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of February 1992 from the Atlanta, Georgia, 
Regional Office (RO). 

The Board construes that statements submitted by the veteran 
as raising the issue of entitlement to a total rating for 
compensation purposed based on individual unemployability.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


REMAND

The veteran contends, in essence, that he incurred a shell 
fragment wound to his left arm, and an injury to his right 
ankle, while in service and therefore that he is entitled to 
service connection for the residuals of these disorders.  The 
veteran also argues that his service-connected chloracne and 
post-traumatic stress disorder (PTSD) are more severe in 
nature than currently evaluated, and consequently that he is 
entitled to increased ratings for these disabilities.

In a copy of a statement to a congressman received in 
December 1997, the veteran indicated that he "would like a 
court date in Washington, DC."  It appears that this may be 
a request for a hearing before the Board.  The Board is of 
the opinion that this matter should be clarified.

A review of the record reflects that the veteran is currently 
in receipt of benefits from the Social Security 
Administration (SSA).  The Board notes that the evidence on 
which the award was based is not currently of record.  It 
would be appropriate to obtain these medical records and have 
them associated with the veteran's claims folder.

The veteran has stated that he was awarded the Purple Heart 
for the shell fragment wounds to his left arm.  It is noted 
that this award does not appear on the veteran's DD 214.  The 
veteran has testified that he previously had a "Citation of 
Purple Heart" but that he has since lost the document.  In 
response to a request by the RO, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, responded in 
October 1992 that there was no record of an award of the 
Purple Heart.  However, it is unclear whether this response 
was from the United States Army Reserve Personnel Center 
(ARPERCEN).  In May 1988 the veteran was hospitalized at a 
private facility for heart problems.  The medical history 
recorded at that time indicated that time indicated that he 
had been hospitalized at Clayton General Hospital in 1976 and 
in 1986 for a gunshot wound to the abdomen.  The Board is of 
the opinion that these records should be obtained. 

The Board also notes that the veteran indicates that he has 
continued to receive outpatient treatment at the VA Medical 
Center in Decatur, Georgia, and that these records have not 
yet been associated with the claims folder. 

A review of the recent January 1998 skin examination report 
reflects that color photographs of the involved area were not 
included.  The Board is of the opinion that in view of the 
severity of the skin disorder color photographs are warranted 
in this case.  The Board is also of the opinion that another 
VA psychiatric examination is warranted with regard to the 
presence of any nervousness which is associated with the skin 
disorder per Diagnostic Code 7806.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

In order to ensure the veteran's right of due process, and in 
conjunction with the statutory duty to assist the veteran, 
the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for the disabilities in 
issue and in order to obtain the medical 
records from the Clayton General Hospital 
regarding the surgeries performed in 1976 
and 1986.  The RO should then have all 
relevant treatment records associated 
with the claims folder.  The veteran 
should be informed that he has the 
opportunity to submit any other 
additional evidence and arguments.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
and the evidence on which that decision 
was based.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

3.  The RO should ask the veteran if he 
wants a hearing before a member of the 
Board.  If yes, whether he wants the 
hearing in Washington, D. C., at the RO, 
or by videoconference.  The RO should 
take any appropriate actions.

4.  If the October 1992 response from the 
NPRC was not from ARPERCEN, the RO should 
request ARPERCEN to verify that the veteran 
was awarded the Purple Heart. 

5.  The RO should request the VA medical 
facility in Decatur, Georgia, to furnish 
copies of all of the veteran's medical 
records covering the period from 
September 1995 to the present.

6.  The RO should have the veteran 
examined by a dermatologist to determine 
the nature and severity of his skin 
disorder. The examiner should review the 
claims folder and a copy of this remand 
before thoroughly examining the veteran.  
Any tests deemed necessary should be 
conducted.  It is requested that color 
photographs of the involved areas be 
taken and associated with the claims 
folder.  It is requested that the 
dermatologist specify as to whether there 
is any ulceration, extensive exfoliation, 
crusting, or systemic or nervous 
manifestations or whether the condition 
is exceptionally repugnant.  A complete 
rationale should be provided for any 
opinions expressed.

7.   The veteran should be afforded a 
psychiatric examination to determine the 
current severity of his psychiatric 
illness.  All necessary tests and 
studies, deemed should be conducted.  The 
report of examination should contain a 
detailed account of all manifestations of 
the PTSD found to be present.  The 
examiner is requested to comment on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
there are nervous manifestations which 
are caused by the veteran's skin disorder 
as opposed to the PTSD.  The claims 
folder must be made available to the 
psychiatrist for review in conjunction 
with the examination.  A complete 
rational for any opinion expressed must 
be included in the examination report.

Thereafter, the case should be reviewed by the RO, to include 
consideration of the Fenderson case and Karnas v. Derwinski, 
1 Vet. App. 308 (1990).  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a supplemental statement of the case, and afforded 
the specified time within which to respond.  The case should 
be returned to the Board for further appellate consideration, 
if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



